Case 6:19-cr-00183-RRS-CBW Document 6 Filed 06/06/19 Page 1 of 2 PagelD#: 14

U.S. STnCT Ge lAT n
WESTERN TRICT LOAN
REGEVED - LAFAYET!
JUN 0 6 2019
UNITED STATES DISTRICT COURT
TORY R. CLERK
* fi OEY WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION

UNITED STATES OF AMERICA * CRIMINAL NO,
* 18US.C. § 247(a)(1)
VERSUS * 18U.S.C. § 844(h)
.  6:19-CR-00183-01
HOLDEN JAMES MATTHEWS » Judge Summerhays

Magistrate Judge Whitehurst

MOTION TO SEAL INDICTMENT

NOW INTO COURT, comes the United States of America, by and through the
undersigned Assistant United States Attorney, and respectfully represents as
follows:

1.

On June 5, 2019, an indictment was returned by the federal grand jury sitting

in Lafayette, Louisiana.
phe

At the time of the presentment of the indictment to the Magistrate Judge, the

United States requested that the indictment be placed under seal.
3.

Based on the court’s policy, the United States hereby moves for an Order of
this Honorable Court sealing the indictment in said matter. The court’s latest
policy regarding the unsealing of indictments upon the arrest and initial appearance
of the first defendant would jeopardize the arrest of all defendants in said indictment.

4,
Case 6:19-cr-00183-RRS-CBW Document 6 Filed 06/06/19 Page 2 of 2 PagelID#: 15

The United States also moves that all court personnel, including but not
limited to: Clerk of Court, U.S. Probation, U.S. Marshal, be instructed not to reveal
the existence of said indictment or the names of the defendants to anyone, specifically
including codefendants, the news media and/or defense attorneys for codefendants.

Further, the United States respectfully requests that nothing in any sealing
Order issued by the Court be construed to restrict law enforcement agencies or
personnel from communicating information regarding this indictment to any party
for purposes related to the apprehension and arrest of any defendant named in this
indictment.

WHEREFORE, the United States hereby moves for an Order of this Honorable
Court sealing the above captioned indictment until the arrest of the last defendant in
the above captioned case.

Respectfully submitted,

DAVID C. JOSEPH
United States Attorney

Vw oR

DOMINIC ROSSETTI

CA Bar No. 287676
Assistant United States Attorney
800 Lafayette Street, Suite 2200
Lafayette, LA 70501-7206
Telephone: 337-262-6618

 
